EXHIBIT (17)(a)(iii) EATON VANCE COLORADO MUNICIPAL INCOME FUND Supplement to Prospectus dated December 1, 2009 EATON VANCE LOUISIANA MUNICIPAL INCOME FUND Supplement to Prospectus dated January 1, 2010 EATON VANCE INSURED MUNICIPAL INCOME FUND EATON VANCE KANSAS MUNICIPAL INCOME FUND Supplement to Prospectus dated June 1, 2010 The Board of Trustees of the funds named above (each a "Fund" and together the "Funds") recently approved a proposal to reorganize the Funds into Eaton Vance National Municipal Income Fund, a series of Eaton Vance Municipals Trust with substantially the same investment objective as the Funds. Proxy materials describing the proposed reorganization are expected to be mailed in September 2010 to each Funds record date shareholders. If shareholders of a Fund approve that Funds reorganization, that reorganization is expected to be completed in the fourth quarter of 2010. For additional information regarding the investment strategies and principal risks of National Municipal Income Fund, please see that funds summary prospectus, which can be located at http:// funddocuments.eatonvance.com. After the close of business on June 18, 2010, each Fund will be closed to new investors. June 14, 2010 Eaton Vance Insured Municipal Income Fund Class A Shares - EAFIX Class B Shares - EBFIX Class C Shares - EFICX Eaton Vance Kansas Municipal Income Fund Class A Shares - ETKSX Class B Shares - EVKSX Class C Shares - ECKSX Mutual funds providing tax-exempt income Prospectus Dated June 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Insured Fund 3 Kansas Fund 7 Investment Objectives & Principal Policies and Risks 11 Management and Organization 12 Valuing Shares 13 Purchasing Shares 13 Sales Charges 16 Redeeming Shares 18 Shareholder Account Features 19 Additional Tax Information 20 Financial Highlights 22 Insured Fund 22 Kansas Fund 24 Eaton Vance Municipal Income Funds 2 Prospectus dated June 1, 2010 Fund Summaries Insured Municipal Income Fund Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 16 of this Prospectus and page 22 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Management Fees 0.
